



Exhibit 10.3
AGREEMENT
THIS AGREEMENT (this “Agreement”) is entered into as of __________ __, 2016 (the
“Effective Date”), between NCI Building Systems, Inc., a Delaware corporation
(the “Company”), and its wholly-owned subsidiary, NCI Group, Inc., a Nevada
corporation (“Employer”), and _________________, a resident of the State of
___________ (“Employee”). The Company, Employer and Employee are sometimes
hereinafter collectively referred to as the “Parties.”


BACKGROUND


Employer hires and retains in its employment such personnel as are required by
the Company and its other Affiliates, and makes its employees so retained
available to provide services to the Company and its Affiliates.


Effective as of the Effective Date, this Agreement sets forth the terms and
conditions of the employment of Employee by Employer, and the duties and
responsibilities of Employee, on the one hand, and of Employer and the Company,
on the other hand, to each other. [Further, when executed by the parties hereto,
this Agreement is intended to amend and restate, and supersede in its entirety,
that certain Agreement, dated as of [date], into which the Parties previously
entered.]


Capitalized terms not defined in the body of this Agreement have the meanings
set forth on the attached Appendix “A.”


AGREEMENT AMONG PARTIES


In consideration of the foregoing and of the mutual covenants and agreements set
forth in this Agreement, and subject to the terms and conditions set forth
herein, the Parties agree as follows:


1.    Employment. During the term of this Agreement, Employer hereby agrees to
continue Employee in its employ, and Employee hereby agrees to remain in the
employ of Employer, pursuant to the terms and conditions set forth herein.


2.    Duties and Authority. During the term of this Agreement, Employee shall
serve as the ___________________________ of the Company or such other position
or title to which Employee is promoted, with those authorities, duties and
responsibilities customary to that position and such other authorities, duties
and responsibilities as the Board of Directors of the Company (the “Board”) or
the Chief Executive Officer or his designee may reasonably assign Employee from
time to time. Employee shall use Employee’s best efforts, including the highest
standards of professional competence and integrity, and shall devote
substantially all of Employee’s business time and effort in and to Employee’s
employment hereunder, and shall not engage in any other business activity which
would conflict with the rendition of Employee’s services hereunder, except that
Employee may hold directorships or related positions in charitable, educational
or not-for-profit organizations, or directorships in business organizations if
expressly approved by the Board, and make passive investments, which do not
unreasonably interfere with Employee’s day-to-day performance of Employee’s
responsibilities to the Company.


3.    Term. This Agreement shall be effective as of the Effective Date, and
shall remain in effect until ________ ___, 2017 subject to earlier termination
or extension as described below. The period from the Effective Date until this
Agreement shall have expired in accordance with this Section 3 or been
terminated in accordance with Section 5 is hereafter referred to as “the term
hereof” or “the term of this Agreement.” The term hereof shall be extended
automatically for an additional year as of __________ __, 2017 and as of each
subsequent annual anniversary of such date (each such extension date is referred
to herein as a “Renewal Date”) unless at least one (1) year prior to any such
Renewal Date either Party shall have given notice to the other Party that the
term of this Agreement shall not be so extended. Notwithstanding any provision
of this Agreement to the contrary, if a Change in Control occurs, the term of
this Agreement shall be extended for a period of two (2) years after the date of
the occurrence of the Change in Control or Potential Change in Control, and, if
this Agreement does not terminate during such period, the last day of such
extended term shall become the applicable Renewal Date.


4.    Compensation.


a.    Base Salary. Employer shall pay Employee a base salary in the amount of
not less than $__________ per year during the term hereof, payable in accordance
with Employer’s normal payroll procedures. The salary of Employee will be
reviewed at least once annually by the Company and/or, to the extent required,
the Compensation Committee of the Board (the “Compensation Committee”). In the
event that Employee’s salary is required to be approved by the Compensation
Committee, such review shall be conducted by the Compensation Committee at the
same time as it reviews




--------------------------------------------------------------------------------




the salaries of other senior executives of the Company, and any adjustment shall
be solely within the discretion of the Compensation Committee.


b.    Annual Bonus. During the term of this Agreement, Employee shall
participate under the currently existing cash annual incentive plan of NCI
Building Systems, Inc., as amended and restated from time to time (the “Bonus
Plan”) or, if the Bonus Plan is amended, replaced or superseded, under any
amended, replacement or successor bonus program adopted for senior executives of
the Company and its Affiliates. Bonuses, if any, paid to Employee pursuant to
the Bonus Plan shall be paid after the end of each fiscal year of the Company at
the same time as bonuses are paid to other participants, but no later than
March 15 of the following calendar year. Employee understands that bonuses
cannot be earned under the Bonus Plan except as specifically set forth therein
based on the level of participation specified by the Compensation Committee in
its discretion and, if the employment of a participant terminates for any reason
prior to certain dates specified in the Bonus Plan, no bonus shall be payable
thereunder except as expressly provided in this Section 4 and in Section 5 of
this Agreement. In the event that Employee’s employment terminates for any
reason other than by the Company for Cause, after the end of the fiscal year but
before payment of the bonus for that fiscal year, Employee shall be entitled to
receive the amount of the bonus that would have otherwise been payable under the
Bonus Plan, as determined by the Compensation Committee, on the date bonuses are
paid to other participants. Employee also understands that the Bonus Plan may be
amended, replaced, superseded or terminated at any time and from time to time by
the Board in its sole discretion.


c.    Retirement, Health and Welfare Benefits. Employee shall be entitled to
participate in and receive the health, hospitalization, medical, dental, life
insurance, accidental death, disability and other insurance plans and benefits
provided by Employer and the Company, and to participate in the 401(k) and other
qualified profit-sharing, deferred compensation, pension, savings and other
similar plans of Employer and the Company, as and to the extent Employer and the
Company provide such benefits generally to other employees of Employer and the
Company or to executive employees of the Company. It is understood and agreed
that such benefits may be changed or discontinued from time to time in the sole
discretion of Employer and the Company.


5.    Termination Payments.


a.    Minimum Termination Compensation. Employee shall serve in an at-will
capacity and the Company and/or Employer may terminate the employment of
Employee at any time with or without Cause. Upon any termination of employment
of Employee for any reason other than as set forth in Section 5.b or Section
5.c, whether on, before or after the expiration of the term of this Agreement
(including any extension of the term hereof pursuant to the provisions of this
Agreement), Employee shall be entitled to receive (i) that portion of Employee’s
annual base salary, at the rate then in effect, earned by Employee or accrued
for Employee’s account through the date of the termination of Employee’s
employment hereunder or for which Employee is entitled to payment for events or
circumstances occurring on or through the date of termination of Employee’s
employment, (ii) any bonus to which Employee is entitled under the Bonus Plan
pursuant to Section 4.b for the fiscal year ending prior to the date of
termination, (iii) reimbursement of business expenses properly incurred in
accordance with applicable Company policy prior to the date of termination and
(iv) subject to Section 5.e, any generally applicable vested benefits to which
Employee is entitled as a former employee under the employee benefit plans of
the Company and its Affiliates.


b.    Payment Other than Following a Change in Control and Other than During a
Potential Change in Control Period. If Employee’s employment is terminated by
the Company without Cause or by Employee for Good Reason, in either case other
than within twenty-four (24) months after a Change in Control and other than
during a Potential Change in Control Period, then Employee shall be entitled to
receive (i) one (1) times Employee’s annual base salary at the highest
annualized rate in effect during the one (1) year period immediately preceding
the date of termination (the “Base Severance Payment”), (ii) a prorated annual
bonus under the Bonus Plan for the fiscal year in which the date of termination
occurs based upon the elapsed number of days in such fiscal year through the
date of termination applied to the bonus, if any, that would have been earned by
Employee for such fiscal year if Employee had remained employed on the normal
payment date of such bonus, based on actual performance under applicable
financial metrics and applying any discretionary factors in substantially the
same manner as such factors are applied to the senior executive officers of the
Company whose employment has not terminated (the “Pro Rata Bonus”) and
(iii) medical and dental coverage at the active employee rate for the period of
coverage applicable to Employee (up to a maximum of twelve (12) months) under
the Consolidated Omnibus Budget Reconciliation Act of 1985, currently embodied
in Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”)
(provided, that, in the case of clause (iii), because of the current uncertainty
in the taxation of health benefits, in the event that the Company determines
that the provision of health benefits in the manner provided hereunder becomes
legally prohibited or would subject Employee or the Company to a material tax or
penalty, or that such benefits are otherwise unable to be provided in a manner
consistent with the intent of the parties to provide Employee


2 of 12

--------------------------------------------------------------------------------




with a non-taxable benefit (both as the cost of the coverage and the provision
of benefits under such coverage), the Company and Employee shall cooperate
reasonably and in good faith to preserve, to the maximum extent practicable
without the imposition of material additional cost to the Company, the intended
benefits hereunder) (the “Medical and Dental Coverage”). The Base Severance
Payment shall be payable in substantially equal installments on regular payroll
dates over the one (1) year period following the date of termination, except as
otherwise set forth in Section 25 hereof and subject to the next following
sentence; provided that any installments that would be paid if the Release
Effective Date (as defined below) were the date of termination shall be paid on
the first payroll date after the Release Effective Date, unless the Release
Period (as defined below) begins in one calendar year and ends in the subsequent
calendar year, in which case such installments shall be paid on the first
payroll date in the subsequent calendar year. Employee’s right to receive the
Base Severance Payment, the Pro Rata Bonus and the Medical and Dental Coverage
shall be conditioned on Employee’s execution, delivery and non-revocation of a
general release of any and all claims against the Company and its Affiliates
within thirty (30) days following the date of termination (such release of
claims, the “Release”; such thirty (30) day period, the “Release Period”, and
the effective date of the Release, the “Release Effective Date”), which Release
shall include the release of claims attached hereto as Appendix B and such other
terms and conditions as may be mutually agreed by the Parties. The Pro Rata
Bonus shall be paid in a lump sum not later than March 15th of the year
following the year in which the date of termination occurs.


c.    Payment Following a Change in Control or During a Potential Change in
Control Period. If Employee’s employment is terminated by the Company without
Cause or by Employee for Good Reason within twenty-four (24) months after a
Change in Control, then Employee shall be entitled to receive (i) the Base
Severance Payment, (ii) an additional severance payment equal to the sum of
(x) one (1) times Employee’s annual base salary at the highest annualized rate
in effect during the one (1) year period immediately preceding the date of the
Change in Control, plus (y) two (2) times the target annual bonus of Employee
for the year in which the date of termination occurs (the sum of clauses (x) and
(y), the “CIC Severance Payment”), (iii) the Pro Rata Bonus and (iv) the Medical
and Dental Coverage, except that the Medical and Dental Coverage shall be for
eighteen (18) months rather than twelve (12) months. The CIC Severance Payment
shall be payable in a lump sum on the first payroll date following the Release
Effective Date, except as otherwise set forth in Section 25 hereof. Employee’s
right to receive the CIC Severance Payment, the Pro Rata Bonus and the Medical
and Dental Coverage shall be conditioned on Employee’s execution, delivery and
non-revocation of the Release during the Release Period. The Pro Rata Bonus
shall be paid in a lump sum not later than March 15th of the year following the
year in which the date of termination occurs. In addition, if Employee is
entitled to payment of both the Base Severance Payment and the CIC Severance
Payment hereunder, then, to the maximum extent permissible under Section 409A
(including, but not limited to, the application of Treas. Reg. §1.409A-1(b)(4),
Treas. Reg. §1.409A-1(b)(9)(iii) and Treas. Reg. §1.409A-3(c) (clause (1) (in
each case as and to the extent applicable)), the Base Severance Payment shall be
paid in a lump sum at the same time as the CIC Severance Payment (and any
portion of the Base Severance Payment that is not capable of being paid at the
same time as the CIC Severance Payment shall be paid as provided in Section 5.b
as aforesaid, and subject to Section 25). If Employee’s employment is terminated
by the Company without Cause or by Employee for Good Reason during a Potential
Change in Control Period, then Employee will be entitled to the severance
payments and termination benefits set forth in Section 5.b subject to the terms
and conditions of such Section, and, if and when the Change in Control related
to such Potential Change in Control Period subsequently occurs, (x) Employee
will also be entitled to receive the CIC Severance Payment subject to the terms
and conditions of this Section 5.c, and (y) an additional six (6) months shall
be added to the duration of the Medical and Dental Coverage as provided herein.


d.    Parachute Tax Limitation. Notwithstanding anything in this Agreement to
the contrary, if any amounts due to Employee under this Agreement and any other
plan or program or award of Employer, the Company or any Affiliate constitute a
“parachute payment,” as such term is defined in Section 280G(b)(2) of the Code,
and the amount of the parachute payment, reduced by the excise tax imposed
pursuant to Section 4999 of the Code, is less than the amount Employee would
receive if Employee were paid three times Employee’s “base amount,” as defined
in Section 280G(b)(3) of the Code, less one dollar, then the aggregate of the
amounts constituting the parachute payment shall be reduced to an amount that
will equal three times Employee’s base amount less one dollar. The calculations
to be made with respect to this subsection shall be made by an accounting firm
jointly selected by the Company and Employee and paid by the Company.


e.    No Duty to Mitigate Nor Offsets; No Other Severance; No Reduction for
Deferred Compensation. Notwithstanding anything in this Agreement to the
contrary, if Employee’s employment is terminated following a Change in Control
of the Company, Employee shall have no duty to seek other employment nor shall
any payments made or to be made to Employee pursuant to this Agreement following
such Change in Control be offset by any amount earned from other employment or
for any other reason. The payments to be provided to Employee pursuant to this
Section 5 upon termination of Employee’s employment shall constitute the
exclusive payments in the nature of severance or termination pay or salary
continuation and termination benefits which shall be due to Employee upon a
termination of employment


3 of 12

--------------------------------------------------------------------------------




and shall be in lieu of any other such payments under any plan, program, policy
or other arrangement which has heretofore been or shall hereafter be established
by the Company or any of its Affiliates. The calculations of the Base Severance
Payment and the CIC Severance Payment shall be made without reduction for any
voluntary deferral of compensation made by Employee.


f.    Full Satisfaction of Obligations. Payment by Employer or the Company of
the amounts owed to Employee pursuant to this Section 5 shall fully satisfy all
obligations of Employer and the Company to Employee under this Agreement if the
employment of Employee is terminated hereunder prior to the expiration of the
term of this Agreement, and all obligations of Employer and Employee to each
other set forth in Sections 1 through 4 of this Agreement shall terminate and be
of no further force or effect as of the date of termination. No termination of
employment hereunder, whether by Employer or Employee and whether with or
without Cause or Good Reason, shall terminate the provisions of Sections 6 or 7
or any subsequent sections of this Agreement and each of such sections shall
remain in full force and effect as binding obligations of the Parties in
accordance with their express terms.


6.    Business Disclosures. Employee acknowledges that Employee has had and will
have access to and has or will become familiar with all or substantially all of
the Confidential Information of the Company and its Affiliates. As a material
inducement to the Company and Employer to enter into this Agreement and to pay
to Employee the compensation stated herein, Employee covenants and agrees that
Employee will not, at any time during or following the termination of Employee’s
employment with the Company, directly or indirectly divulge or disclose for any
purpose whatsoever any Confidential Information that has been obtained by or
disclosed to Employee in connection with Employee’s employment with the Company
or any of its Affiliates. If Employee is required in or pursuant to any legal,
judicial or administrative proceeding (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Employee shall
notify, as promptly as practicable, the Company of such request or requirement
so that the Company, at its expense, may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, and/or take any other
action deemed appropriate by the Company. If, in the absence of a protective
order or the receipt of a waiver hereunder, Employee is compelled or required by
law or the order of any governmental, regulatory or self-regulatory body to
disclose the Confidential Information, Employee may disclose only that portion
of the requested Confidential Information which Employee is compelled or
required to disclose, and Employee will exercise Employee’s reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded the
Confidential Information.


7.    Non-Competition; Non-Solicitation; Non-Disparagement and Non-Interference.


a.    Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, engage in or be an owner, director, officer, employee, agent,
consultant or other representative of or for, or lend money or equipment to or
otherwise support, any business that manufactures, engineers, markets, sells or
provides, within a 250-mile radius of any then existing manufacturing facility
of the Company and its subsidiaries and Affiliates, metal building systems or
components (including, without limitation, primary and secondary framing
systems, roofing systems, end or side wall panels, insulated metal panels,
sectional or roll-up doors, windows, or other metal components of a building
structure), coated or painted steel or metal coils, coil coating or coil
painting services, or any other products or services that are the same as or
similar to those manufactured, engineered, marketed, sold or provided by the
Company or its subsidiaries and such Affiliates during the period of employment
of Employee. Ownership by Employee of equity securities of the Company, or of
equity securities in other public or privately-owned companies that compete with
the Company constituting less than 1% of the voting securities in such
companies, shall be deemed not to be a breach of this covenant. Employee agrees
and stipulates that in any action or claim brought by Employee or in any action
or claim brought against Employee involving the provisions of this Section 7,
Employee hereby waives any claim or defense that the above non-competition
covenants are unenforceable, void or voidable, for any reason, including, but
not limited to, fraud, misrepresentation, illegality, unenforceable restraint of
trade, failure of consideration, illusory contract, mistake, or any other
substantive legal defense.


b.    Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, either (i) seek to hire or solicit the employment or service of
any employee, agent or consultant of the Company or its Affiliates in a
commercial capacity; (ii) in any manner attempt to influence or induce any
employee, agent or consultant of the Company or its Affiliates to leave the
employment or service of the Company or its Affiliates; (iii) use or disclose to
any person, partnership, association, corporation or other entity any
information concerning the names and addresses of any employees, agents or
consultants of the Company or its Affiliates unless such use or disclosure is of
a personal nature, is requested by the Company or is required by due process of
law; or (iv) call upon, solicit, divert or attempt to call upon, solicit or
divert the business of any customer, vendor or acquisition prospect of the
Company or any of its Affiliates with whom Employee dealt, directly or
indirectly, during Employee’s engagement with the Company or its Affiliates.
Employee shall not be prohibited from hiring or


4 of 12

--------------------------------------------------------------------------------




soliciting the employment or service of an agent or consultant of the Company or
its Affiliates for purposes which do not violate Section 7 of this Agreement.
Employee agrees and stipulates that in any action or claim brought by Employee
or in any action or claim brought against Employee involving the provisions of
this Section 7, Employee hereby waives any claim or defense that the above
non-solicitation covenants are unenforceable, void or voidable, for any reason,
including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense.


c.    To the extent permitted by the law, Employee agrees to refrain from any
criticisms or disparaging comments about the Company or any Affiliates
(including any current officer, director or employee of the Company), and
Employee agrees not to take any action, or assist any person in taking any other
action, that is adverse to the interests of the Company or any Affiliate or
inconsistent with fostering the goodwill of the Company and its Affiliates;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by the Company or Employee to any state
or federal law enforcement, regulatory or judicial agency or official or to the
Board or senior management of the Company or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law. Nothing in
this paragraph restricts, or is intended to restrict, any rights of Employee
that cannot be lawfully restricted.


The foregoing covenants in this Section 7 shall remain in effect (i) during the
period of employment of Employee by the Company and Employer, and (ii) for a
period of one (1) year following Employee’s termination of employment (whether
initiated by Employee or by the Company or Employer) for any reason.


8.    Consideration for Covenants; Reasonableness. Employee acknowledges and
agrees as follows:


a.    The Confidential Information of the Company and its Affiliates is unique
and was developed or acquired by them through the expenditure of valuable time
and resources; that Employer, the Company and their Affiliates derive
independent economic value from this Confidential Information not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use; that Employer, the Company and their Affiliates have
taken all prudent and necessary measures to preserve the proprietary and
confidential nature of its Confidential Information, and that the covenants set
forth in Sections 6 and 7 are the most reasonable, efficient and practical means
to protect the Confidential Information.


b.    The covenants set forth in Sections 6 and 7 are necessary to protect the
goodwill of the Company and its Affiliates during the employment of Employee
hereunder, and to ensure that such goodwill will be preserved and continued for
the benefit of the Company and its Affiliates after Employee’s employment
terminates.


c.    Due to the nature of the business as heretofore conducted by the Company
and its Affiliates and as contemplated to be continued and conducted by the
Company and its Affiliates, the scope and the duration of the covenants set
forth in Sections 6 and 7 of this Agreement are in all respects reasonable.


d.    The covenants set forth in Sections 6 and 7 each constitute a separate
agreement independently supported by good and adequate consideration and that
each such agreement shall be severable from the other provisions of this
Agreement and shall survive this Agreement. The existence of any claim or cause
of action of Employee against Employer or the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer and the Company of the covenants and agreements of Employee set
forth in Sections 6 and 7.


9.    Surrender of Books and Records. Employee shall on the termination of
Employee’s employment in any manner immediately surrender to the Company all
lists, books, and records and other documents incident to the business of the
Company and its Affiliates, and all other property belonging to any of them, it
being understood that all such lists, books, records and other documents are the
property of the Company and its Affiliates.


10.    Waiver of Breach. The failure of the Company, Employer or Employee at any
time to require performance by the other of any provision hereof shall in no way
affect any of their respective rights thereafter to enforce the same, nor shall
the waiver by the Company, Employer or Employee of any breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of any provision
or as a waiver of the provision itself.


11.    Remedies. In the event of Employee’s breach, or threatened breach, of any
term or provision contained in Section 6 or 7 of this Agreement, Employee agrees
that the Company and its Affiliates shall suffer irreparable harm not
compensable by damages or other legal remedies, and that accordingly the Company
and/or Employer shall be entitled to both temporary and permanent injunctive
relief without the necessity of independent proof by it as to the inadequacy of
legal remedies or the nature


5 of 12

--------------------------------------------------------------------------------




or extent of the irreparable harm suffered by it. The right of the Company
and/or Employer to such relief shall not be construed to prevent it from
pursuing, either consecutively or concurrently, any and all other legal or
equitable remedies available to it for such breach or threatened breach,
specifically including, without limitation, the recovery of monetary damages.
Without limiting the generality of the relief that may be sought by the Company
and/or Employer pursuant to this Section 11, the Company and/or Employer shall
be entitled, under the circumstances set forth herein, to cause any unpaid
portion of the severance payments and termination benefits otherwise payable
under this Agreement to be irrevocably forfeited, and, at the demand of the
Company and/or Employer, Employee shall be required to repay the severance
payments that have previously been paid to Employee.


12.    Severability. It is the desire and intent of the Parties that the
provisions of Sections 6 and 7 be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought. If any provision of Sections 6 or 7 relating to the time period, scope
of activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, scope of
activities or geographic area, the same shall be reduced to the maximum which
such court deems enforceable. If any provisions of Sections 6 and 7 other than
those described in the preceding sentence are adjudicated to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the intentions and agreement of the Parties. Furthermore, if any other
provision contained in this Agreement should be held illegal, invalid or
unenforceable in whole or in part by a court of competent jurisdiction, then it
is the intent of the Parties hereto that the balance of this Agreement be
enforced to the fullest extent permitted by applicable law and, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement, a provision as similar in its terms to such invalid
provision as may be possible and be legal, valid, and enforceable.


13.     Attorneys’ Fees. In the event of any suit or judicial proceeding (other
than an arbitration proceeding) between the Parties hereto with respect to this
Agreement, the court in which such suit is decided may award reasonable
attorneys’ fees and costs, as actually incurred and including, without
limitation, attorneys’ fees and costs incurred in appellate proceedings to the
party that prevails in such dispute; provided, however, that in respect of a
suit that arises in respect of matters occurring during a Potential Change in
Control Period or following a Change in Control, only Employee will be entitled
to recover the attorneys’ fees and costs under the circumstances described in
this Section.


14.    Survival. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement that contemplate performance by the Parties
following termination of this Agreement (including without limitation
Sections 5-7 hereof) shall survive the termination of this Agreement.


15.    Notice. All notices hereunder shall be in writing and shall be delivered
personally, sent by facsimile transmission or sent by certified, registered or
overnight mail, postage prepaid. Such notices shall be deemed to have been duly
given upon receipt, if personally delivered, upon telephonic confirmation of
receipt if sent by facsimile transmission, and if mailed, five days after the
date of mailing (two days in the case of overnight mail), in each case addressed
to the Parties at the following addresses or at such other addresses as shall be
specified in writing and in accordance with this Section:
 
 
 
If to Employee:
 
Address shown on the employment records of the Company
 
 
 
If to the Company or Employer:
 
NCI Building Systems, Inc.
10943 North Sam Houston Parkway West
Houston, Texas 77064
Telecopier: (281) 477-9670
Attention: Chief Executive Officer

16.    Entire Agreement. This Agreement, together with the execution copies of
the agreements attached as exhibits hereto, supersedes any and all other
agreements, either oral or written, between the Parties hereto with respect to
the subject matter hereof, and contains all of the covenants and agreements
between the Parties with respect thereto[, including, without limitation, that
certain “Agreement”, dated as of [date], previously entered into by the Parties
hereto]; provided, that the covenants in Sections 6, 7 and 8 of this Agreement
shall not supersede any similar covenants to which Employee is a party with the
Company or any of its Affiliates. Except as expressly provided herein, the
specific arrangements referred to herein are not intended to exclude or limit
Employee’s participation in other benefits available to Employee or personnel of
the Company generally, or to preclude or limit other compensation or benefits as
may be authorized by the Board at any time, or to limit or reduce any
compensation or benefits to which Employee would be entitled but for the
Agreement.


17.    Modification. No change or modification of this Agreement shall be valid
or binding upon the Parties hereto,


6 of 12

--------------------------------------------------------------------------------




nor shall any waiver of any term or condition in the future be so binding,
unless such change or modification or waiver shall be in writing and signed by
the Parties hereto.


18.     Governing Law and Venue. This Agreement, and the rights and obligations
of the Parties hereunder, shall be governed by and construed in accordance with
the laws of the State of Texas and venue for any action pursuant hereto shall be
in the appropriate state or federal court in Harris County, Texas.


19.    Acknowledgment Regarding Counsel. Each of the Parties to this Agreement
acknowledges that each of them has had the opportunity to seek and has sought
counsel to review this Agreement and to obtain and has obtained the advice of
such counsel relating thereto.


20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which shall constitute one and
the same document.


21.    Assignment. Subject to compliance with the provisions of this Agreement,
each of the Company and Employer shall have the right to assign this Agreement
and its obligations hereunder to any of their Affiliates. No such assignment
shall operate to relieve Employer, the Company or any successor assignor from
liability hereunder, and this Agreement shall remain an enforceable obligation
of Employer, the Company and each such successor. The rights, duties and
benefits to Employee hereunder are personal to him, and no such right or benefit
may be assigned by him. For purposes of this Agreement, all references herein to
Employer and the Company is deemed to be also a reference to any Affiliate of
Employer or the Company that either has or is required to assume the obligations
of the Company pursuant to this section.


22.    Tax Withholding. The Company and/or Employer, as appropriate, may
withhold from any payments or benefits payable under this Agreement all federal,
state, city or other taxes required to be withheld pursuant to any law or
governmental regulation or ruling.


23.     Joint and Several Obligations. The duties and obligations of Employer
and the Company set forth herein shall be the joint and several obligations of
each of them.


24.    Payment to Estate. If Employee dies prior to full satisfaction of the
obligations owed to Employee under this Agreement, any monies that may be due
Employee under this Agreement as of the date of Employee’s death will be paid to
Employee’s estate.


25.     Section 409A.


a.    If Employee is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 25(a), and if any
portion of the Base Severance Payment or CIC Severance Payment is subject to
Section 409A, the character and timing of the payment thereof shall be as
determined in this Section 25(a). It is hereby specified that as much of the
Base Severance Payment or CIC Severance Payment as can be paid without the
application of Section 409A(a)(2)(B)(i) and Treas. Reg. §1.409A-1(i) shall be
paid at times consistent with Section 5.b or Section 5.c as applicable and
without application of this Section 25. The remaining portion of the Base
Severance Payment or CIC Severance Payment shall not be payable before the
earlier of (i) the date that is six months after Employee’s termination,
(ii) the date of Employee’s death, or (iii)  one or more dates that otherwise
comply with the requirements of Section 409A. Employee shall be a “specified
employee” for the twelve-month period beginning on April 1 of a year if Employee
is a “key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such dates
as designated by the Compensation Committee in accordance with Section 409A and
in a manner that is consistent with respect to all of the Company’s nonqualified
deferred compensation plans. For purposes of determining the identity of
specified employees, the Compensation Committee may establish such procedures as
it deems appropriate in accordance with Section 409A.


b.    Employee and the Company agree that this Agreement is intended to comply
with or be exempt from Section 409A and that any ambiguous provisions will be
construed in a manner that is compliant with or exempt from the application of
Section 409A. Without limiting the generality of the immediately preceding
sentence, it is intended that the CIC Severance Payment and the Pro Rata Bonus
shall be “short-term deferrals” within the meaning of Treas. Reg.
§1.409A-1(b)(4) that are exempt from Section 409A. For purposes of Section 409A,
each installment in a series of installment payments is intended to be a
separate payment.


26.    Captions. The captions, headings, and arrangements used in this Agreement
are for convenience only and do


7 of 12

--------------------------------------------------------------------------------




not in any way affect, limit, amplify, or modify the terms and provisions
hereof.


27.    Binding Effect. This Agreement shall be binding upon the Parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and assigns.






IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth herein.


EMPLOYEE




______________________________                            








NCI BUILDING SYSTEMS, INC.




By:    ______________________________                        
Todd R. Moore
Executive Vice President
and General Counsel






NCI GROUP, INC.




By:    ______________________________                        
Todd R. Moore
Executive Vice President
and General Counsel














8 of 12

--------------------------------------------------------------------------------




APPENDIX A
DEFINITIONS
The following terms have the indicated meanings for purposes of this Agreement:


(a)    “Affiliate” means any entity controlled by, controlling or under common
control with a person or entity.


(b)    “Bonus Plan” has the meaning set forth in Section 4.b.


(c)    “Cause” shall mean any of the following occurring after the Effective
Date: (i) Employee’s willful and continued failure to substantially perform
Employee’s duties and other obligations under this Agreement, if such failure
continues for a period of thirty (30) days after written notice by the Company
of the existence of such failure; provided, however, that only one such notice
by the Company need be sent and, if such failure re-occurs thereafter, no
further notice and opportunity to cure such failure shall be required; (ii) the
willful engaging by Employee in gross misconduct materially and demonstrably
injurious to the Company, as determined by the Company; or (iii) Employee’s
conviction for committing an act of fraud, embezzlement, theft or other act
constituting a felony (which shall not include any act or offense involving the
operation of a motor vehicle); provided, however , that the Board or the then
current Chairman of the Board must first provide to Employee written notice
clearly and fully describing the particular acts or omissions which the Board or
the then current Chairman of the Board reasonably believes in good faith
constitutes Cause hereunder, and providing an opportunity, within thirty
(30) days following the receipt of such notice, to meet in person with the Board
or the then current Chairman of the Board to explain the alleged acts or
omissions relied upon by the Board and, to the extent practicable, to cure such
acts or omissions. For purposes of this Agreement, any termination of Employee’s
employment for Cause shall be effective only upon delivery to Employee of a
certified copy of a resolution of the Board, adopted by the affirmative vote of
a majority of the entire membership of the Board following a meeting at which
Employee was given an opportunity to be heard on at least five (5) business
days’ advance written notice, finding that Employee was guilty of the conduct
constituting Cause, and specifying the particulars thereof. Further, for the
purposes of this Agreement, no act or failure to act on Employee’s part shall be
considered willful unless done, or omitted from being done, by Employee not in
good faith and without reasonable belief that Employee’s action or omission was
in the best interest of the Company.
(d)    “Change in Control” of the Company means the first occurrence of any of
the following events following the Effective Date:


(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25 percent or more of the combined voting
power of the Company’s then outstanding securities, excluding (x) any such
acquisition by any person that owns such percentage of the Company’s then
outstanding securities as of the Effective Date (a “Controlling Person”) and (y)
any acquisition of the Company’s then outstanding securities following the
Effective Date by a person which is inadvertent and/or otherwise not entered
into for the purpose of, and does not have the effect of, changing or
influencing the control of, the Company (including, but not limited to, the sale
of securities by a Controlling Person in the public market) (clause (x) or (y),
a “Non-Control Transaction”);


(ii)    as a result of, or in connection with, any tender offer or exchange
offer, merger, or other business combination (a “Transaction”), the persons who
were directors of the Company immediately before the Transaction (each, an
“Incumbent Director”) shall cease to constitute a majority of the Board or the
board of directors or any successor to the Company (or, if applicable, the
parent thereof resulting from the Transaction); provided that any director
elected or nominated for election to the Board (or such board) by a majority of
the Incumbent Directors then still in office shall be deemed to be an Incumbent
Director for purposes of this clause (ii), except that that any member of the
Board whose initial assumption of office occurs as a result of (including by
reason of the settlement of) an actual or threatened proxy contest, election
contest or other contested election of directors shall in no event be considered
an Incumbent Director;


(iii)    the Company is merged or consolidated with another person, or transfers
substantially all of its assets to another person, and immediately following the
merger, consolidation or transfer either (x)(I) less than 50 percent of the
outstanding voting securities of the acquiring, surviving or resulting person
(as applicable) shall then be owned in the aggregate by the former stockholders
of the Company or (II) 50 percent or more of the outstanding voting securities
of the acquiring, surviving or resulting person (as applicable) shall then be
owned in the aggregate by the former stockholders of the Company but other than
in substantially the same relative proportions as immediately prior to such
transaction, and in each case excluding a Non-Control


9 of 12

--------------------------------------------------------------------------------




Transaction or (y) the individuals who were members of the Incumbent Board
immediately prior to the agreement providing for such transaction constitute
less than a majority of the members of the board of directors of the acquiring,
surviving or resulting person (as applicable), or, if applicable the ultimate
parent entity of such person, and in each case excluding a Non-Control
Transaction; or


(iv)     a tender offer or exchange offer is made and consummated for the
ownership of securities of the Company representing 25 percent or more of the
combined voting power of the Company’s then outstanding voting securities
(excluding a Non-Control Transaction).


In addition, and for avoidance of doubt, in no event shall a Change in Control
be deemed to have occurred solely as a result of investment funds affiliated
with Clayton, Dubilier & Rice, LLC selling in the public market equity
securities held by them as of the Effective Date.


Employee agrees that the foregoing definition of “Change in Control” shall apply
for all purposes under the compensation plans and benefit arrangements of the
Company and Employer to which Employee is a party (including equity awards) such
that, if a transaction or other event would not be a Change in Control under the
foregoing definition but would be a Change in Control under another such plan or
arrangement, such transaction or other event shall also not be a Change in
Control under such other plan or arrangement.


(e)    “Confidential Information” means all information, whether oral or
written, previously or hereafter developed, that relates to the business as
heretofore conducted by the Company, or which is hereafter otherwise acquired or
used by the Company or its subsidiaries and Affiliates, that is not generally
known to others in the Company’s area of business or, if known, was obtained
wrongfully by such other person or entity or with knowledge that it was
proprietary or confidential information of or relating to the business as
heretofore conducted by the Company or of or relating to the business of the
Company or its subsidiaries and Affiliates. Confidential Information shall
include, without limitation, trade secrets, methods or practices, financial
results or plans, customer or client lists, personnel information, information
relating to negotiations with clients or prospective clients, proprietary
software, databases, programming or data transmission methods, or copyrighted
materials (including without limitation, brochures, layouts, letters, art work,
copy, photographs or illustrations). It is expressly understood that the
foregoing list shall be illustrative only and is not intended to be an exclusive
or exhaustive list of Confidential Information.


(f)    “Good Reason” means any of the following events that occurs without
Employee’s prior written consent after the Effective Date:


(i)    any material reduction in the amount of Employee’s then current base
salary or target bonus opportunity, in either case other than as part of a
reduction of less than ten percent (10%) applied generally across-the-board to
all of the senior executive officers of the Company;


(ii)    (A) a material reduction in Employee’s title; or (B) a material, adverse
reduction in the duties or responsibilities of Employee relative to Employee’s
duties or responsibilities as described in Section 2 hereof;


(iii)    the breach or failure by the Company or Employer to perform any of its
material covenants contained in this Agreement;


(iv)    any relocation of Employee’s principal place of employment by more than
fifty (50) miles, as long as such relocation increases Employee’s normal daily
commute; or


(v)    the Company’s failure to cause any successor to all or substantially all
of the business or assets of the Company and/or the Employer to expressly agree
to assume the obligations of the Company and/or the Employer under this
Agreement, unless such assumption occurs automatically by operation of law.


In order for a termination of Employee to constitute a termination for Good
Reason, Employee must notify the Company of the circumstances claimed to
constitute Good Reason in writing not later than the thirtieth (30th) day after
such circumstances have arisen or occurred and must provide the Company with at
least thirty (30) days within which to cure such circumstances before
terminating employment, and, failing a cure, Employee must terminate Employee’s
employment within thirty (30) days following the expiration of such cure period.


(g)    “Potential Change in Control” of the Company shall be deemed to have
occurred, if:


(i)    the Company enters into an agreement, the consummation of which would
result in the


10 of 12

--------------------------------------------------------------------------------




occurrence of a Change in Control of the Company;


(ii)    any person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Company; or


(iii)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
 
(h)    “Potential Change in Control Period” means the period beginning on the
date the Potential Change in Control occurs and ending as of the earlier of
(i) the date on which a Change in Control occurs or (ii) the date the Board
makes a good faith determination that the risk of a Change in Control has
terminated. In addition, Employee’s employment shall be deemed to have been
terminated during a Potential Change in Control Period if such termination
occurs prior to a Change in Control and such termination is by the Company other
than for Cause and is (x) at the request of the counterparty in such Change in
Control or (y) otherwise reasonably in anticipation of such Change in Control,
provided that such Change in Control actually occurs.


(i)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder.




11 of 12

--------------------------------------------------------------------------------




Appendix B
General Release


Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled under that certain Agreement, dated as of [date], to
which you, NCI Building Systems, Inc., and NCI Group, Inc. (the “Companies”) are
parties (the “Agreement”), you hereby waive and release and forever discharge
each of the Companies and their respective parent entities, subsidiaries,
divisions, limited partnerships, affiliated corporations, successors and assigns
and their respective past and present directors, managers, officers,
stockholders, partners, agents, employees, insurers, attorneys, and servants
each in his, her or its capacity as such, and each of them, separately and
collectively (collectively, “Releasees”), from any and all existing claims,
charges, complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe, that you ever had and now have against any Releasee arising out of or
in any way related to your employment with or separation from the Companies, to
any services performed for the Companies, to any status, term or condition in
such employment, or to any physical or mental harm or distress from such
employment or non-employment or claim to any hire, rehire or future employment
of any kind by the Companies, all to the extent allowed by applicable law. This
release of claims includes, but is not limited to, claims based on express or
implied contract, compensation plans, covenants of good faith and fair dealing,
wrongful discharge, claims for discrimination, harassment and retaliation,
violation of public policy, tort or common law, whistleblower or retaliation
claims; and claims for additional compensation or damages or attorneys’ fees or
claims under federal, state, and local laws, regulations and ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act (“WARN”), or equivalent state WARN act, the Employee Retirement
Income Security Act, and the Sarbanes-Oxley Act of 2002. You understand that
this release of claims includes a release of all known and unknown claims
through the date on which this release of claims becomes irrevocable.
Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission or an
equivalent state civil rights agency, but you agree and understand that you are
waiving your right to monetary compensation thereby if any such agency elects to
pursue a claim on your behalf. Further, nothing in this release of claims shall
be construed to waive any right that is not subject to waiver by private
agreement under federal, state or local employment or other laws, such as claims
for workers’ compensation or unemployment benefits or any claims that may arise
after the date on which this release of claims becomes irrevocable. In addition,
nothing in this release of claims will be construed to affect any of the
following claims, all rights in respect of which are reserved:
(a) Any payment or benefit set forth in the Agreement;
(b) Any rights as a shareholder of NCI Building Systems, Inc.;
(c) Reimbursement of unreimbursed business expenses properly incurred prior to
the termination date in accordance with policy of the Companies;
(d) Claims in respect of equity compensation owned by you;
(e) Vested benefits under the general employee benefit plans (other than
severance pay or termination benefits under general policy of the Companies, all
rights to which are hereby waived and released);
(f) Any claim for unemployment compensation or workers’ compensation
administered by a state government to which you are presently or may become
entitled;
(g) Any claim that either of the Companies has breached this release of claims;
and


(h) Indemnification as a current or former director or officer of either of the
Companies or any of its subsidiaries (including as a fiduciary of any employee
benefit plan), or inclusion as a beneficiary of any insurance policy related to
your service in such capacity.




12 of 12